Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments, see pages 10 to 13, filed June 10, 2022 have been considered and are persuasive.  Claims 1 to 7, 9 to 19 and 21 to 25 are allowed. 
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that the normal direction of the diffractive optical element is not parallel to the normal direction of the surface to be irradiated, and the surface to be irradiated is lighted in a pattern, indicating a direction or an orientation, depending on the diffraction pattern of the diffractive optical element in combination with all other features as claimed in claim 1.  Claims 2 to 7, 9 to 18, 21 and 22 depend on allowed claim 1 and as such are also allowed.  Claim 19 is allowed because the prior art individual or taken as a whole does not teach the second surface to be irradiated being nonparallel to the first surface to be irradiated and the normal direction of the diffractive optical element being not parallel to the normal direction of the surface to be irradiated in combination with all other features as claimed in claim 19.  Claims 23 to 25 depend on allowed claim 19 and as such are also allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Quach Lee/
Primary Examiner, Art Unit 2875